McMurray, Presiding Judge.
The Supreme Court of Georgia in Sinkfield v. State, 262 Ga. 239 (416 SE2d 288), having reversed this Court’s prior judgment in this case as to defendant’s sentence, the judgment of this Court in Sinkfield v. State, 201 Ga. App. 284 (411 SE2d 68), in which this Court affirmed the trial court, is vacated in part, and the judgment of the trial court is reversed as to the sentence. This case is remanded to the trial court for resentencing in compliance with OCGA § 17-10-2.
*782Decided July 2, 1992.
Virgil L. Brown & Associates, Virgil L. Brown, Eric D. Hearn, Anne C. Allen, for appellant.
William G. Hamrick, Jr., District Attorney, David P. Oliver, Assistant District Attorney, for appellee.

Judgment reversed as to the sentence and case remanded with direction.


Sognier, C. J., and Andrews, J., concur.